205 F.2d 957
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.HAWKEYE PETROLEUM CORPORATION.
No. 14853.
United States Court of Appeals Eighth Circuit.
August 11, 1953.

Petition for Review of Decision of The Tax Court of the United States.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Harry Marselli, Sp. Asst. to Atty. Gen., Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, and Claude R. Marshall, Attorney, Bureau of Internal Revenue, Washington, D. C., for petitioner.
Rex H. Fowler and Howard Steele, Des Moines, Iowa, for respondent.
PER CURIAM.


1
Petition for Review of Decision of Tax Court dismissed without costs to either party in this Court, on stipulation of parties. 18 T.C. 1223.